Citation Nr: 1001790	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for erectile dysfunction prior to August 7, 2006.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction since August 7, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer with irritable bowel syndrome.

4.  Entitlement to service connection for residuals of a 
cholecystectomy, to include as secondary to service connected 
degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for hypertension, to 
include as secondary to medications for service connected 
disabilities or herbicide exposure.

6.  Entitlement to service connection for heart disease, to 
include as secondary to medications for service connected 
disabilities or herbicide exposure.

7.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service connected 
disabilities or herbicide exposure.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for kidney infections.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from September 1971 to March 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2003, December 2004, and October 
2005 rating decisions by the Houston, Texas, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA). 

The May 2003 decision reopened a claim of service connection 
for kidney infections, but denied service connection on the 
merits.  
In the December 2004 decision, the RO denied service 
connection for hypertension, heart disease, and residuals of 
a stroke.  

The October 2005 decision denied service connection for 
residuals of a cholecystectomy and denied an increased 
evaluation for a duodenal ulcer with irritable bowel 
syndrome.  Service connection for erectile dysfunction, rated 
0 percent disabling, was also granted by the October 2005 
decision.  

The Veteran testified at a February 2007 hearing held before 
a Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is associated with the claims file.

In a September 2009 DRO decision, the RO assigned a staged, 
20 percent evaluation for erectile dysfunction prior to 
August 7, 2006; a noncompensable evaluation was assigned 
since August 7, 2006.  Both stages are currently on appeal.

The issues of service connection for residuals of a 
cholecystectomy, hypertension, heart disease, residuals of a 
stroke, and kidney infections, as well as evaluation of a 
duodenal ulcer with irritable bowel syndrome, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to August 7, 2006, erectile dysfunction was 
manifested by loss of erectile power with a painful horseshoe 
deformity; there was no need for hospitalization nor was 
there marked interference with employment.

2.  Since August 7, 2006, erectile dysfunction is manifested 
by loss of erectile power without deformity.



CONCLUSIONS OF LAW

1.  Prior to August 7, 2006, the criteria for an evaluation 
in excess of 20 percent for erectile dysfunction have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.115b, Diagnostic Code 7522 (2009).

2.  Since August 7, 2006, the criteria for a compensable 
evaluation for erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.31, 4.115b, Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

No further discussion of the duty to notify is required with 
respect to the evaluation of erectile dysfunction.  The 
appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

II.  Evaluation of Erectile Dysfunction

VA treatment records reveal that the Veteran has had a loss 
of erectile power for many years.  VA doctors have opined 
that such is related to medications taken for treatment of a 
service connected psychiatric disorder, as well as nerve 
damage from the service connected low back disability.

VA records also demonstrate that the Veteran had been treated 
using injections to the penis, with some success.  However, 
the Veteran reported in March 2005 that he had developed a 
"painful bend in his penis" as a reaction to the 
injections.  He was advised to apply pressure after 
administering an injection, and to vary the injection site.  
Peyronie's Disease was diagnosed in April 2005, when a 60 
degree bend was identified.  Plaques along the shaft of the 
penis had formed.  The Veteran undertook a course of 
injections with a different medication, as well as use of 
vitamins, to correct the problem.  In a note dated August 7, 
2006, the VA doctor noted that the treatment had been 
successful in decreasing the upward bend of the penis and 
breaking up the plaques.  Physical examination was normal, 
with no bend or other physical deformity observed.  The 
Veteran continued to lack erectile power.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Erectile dysfunction is evaluated under Diagnostic Code 7522, 
which provides that deformity of the penis with loss of 
erectile power is rated 20 percent disabling.  38 C.F.R. 
§ 4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31. 

At all times the Veteran has lacked erectile power.  He is 
unable to achieve a sustained erection, though some 
treatments have provided him minimal relief.  The record 
establishes that prior to August 7, 2006, the Veteran also 
had a physical deformity of the penis; his injections had 
formed plaques which curved the shaft of his penis.  This 
condition was painful, and impaired function.  The record 
also establishes that as of August 7, 2006, the plaques had 
been broken up and the painful curvature of the penis had 
resolved.  There was no longer any physical deformity.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and increased ratings before or 
after August 7, 2006, are not warranted.

Consideration has also been given to whether these 
evaluations are inadequate, requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate, for both 
assigned stages.  Compensable ratings are provided for 
certain manifestations of the service-connected disorder but 
the medical evidence reflects that those manifestations are 
not present in this case at all times.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has 
not required hospitalization due to erectile dysfunction, and 
marked interference with employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 


ORDER

An initial evaluation in excess of 20 percent for erectile 
dysfunction prior to August 7, 2006, is denied.

An initial compensable evaluation for erectile dysfunction 
since August 7, 2006, is denied.


REMAND

Remand is required with respect to the remaining issues on 
appeal, for compliance with VA's duties to notify and assist.

A.  Residuals of Cholecystectomy

In November 2003, VA echogram of the abdomen revealed that 
the Veteran's gallbladder was full of "sludge."  He had 
been complaining of right upper quadrant pain.  In July 2004, 
the Veteran underwent surgery on his low back at a private 
hospital. Although the surgery itself went well, 
complications developed during recovery.  The Veteran vomited 
and aspirated fecal matter, resulting in pneumonia.  Testing 
showed elevated gastrointestinal enzymes, and biliary 
pancreatitis was diagnosed.  In the simplest terms, this 
means that the ducts of his pancreas were being blocked by 
gallstones.  In September 2004, the Veteran underwent a 
cholecystectomy; removal of the gall bladder.

Treating doctors in 2004 do not clearly indicate whether the 
gallbladder and pancreas problems following surgery were 
caused by the surgery for the low back problems (and its 
complications), or it was merely an accident of timing.  The 
RO sought a medical opinion on this question in April 2005, 
but the contract examiner's response was inadequate.  He 
stated that the back and gallbladder were unrelated, but did 
not discuss the series of infections resulting from surgery.  
He also did not discuss whether the surgery may have 
aggravated the pre-existing gallbladder condition.  
Subsequent VA gastrointestinal examinations have not 
addressed the reasons for the gall bladder surgery.

On remand, an examination and medical opinion are required to 
determine whether the Veteran's cholecystectomy was 
necessitated due to treatment for his service connected low 
back disability.

B.  Duodenal Ulcer with Irritable Bowel Syndrome

The record establishes that the Veteran's gastrointestinal 
problems have been variously diagnosed over the years.  Ulcer 
disease and irritable bowel syndrome have been explicitly 
service connected, but the Veteran has also been diagnosed 
with gastroesophageal reflux disease (GERD).  It is unclear 
if there is one single, unitary disorder present, or there 
are in fact several discrete conditions present.  Further, 
many symptoms of ulcers and GERD overlap.

A VA examination is required to clarify all current diagnoses 
of the gastrointestinal system, and to determine which 
current symptoms are identified with service connected 
diagnoses.  

Moreover, the rating schedule directs that evaluations may 
not be assigned for multiple digestive system disorders at 
the same time.  Instead, all digestive disorders are rated 
under the criteria for the predominant disability.  Because 
possible service connection for the residuals of the 
Veteran's gallbladder surgery may affect the determination of 
what is the predominant disability, the evaluation of ulcer 
disease is considered inextricably intertwined with the issue 
of service connection for residuals of cholecystectomy.

C.  Hypertension, Heart Disease, and Stroke

The Veteran had advanced several theories of entitlement to 
service connection for these intertwined disabilities.  
Initially, he alleged service connection was warranted due to 
his "service in Southeast Asia."  Later, he alleged that 
the medications he took for various service connected 
disabilities caused or contributed to the development of the 
claimed disorders, or his service connected psychiatric 
disorder was a contributory factor.  

However, the RO considered only direct service connection.  
The December 2004 denial of benefits is based upon findings 
of lack of continuity or treatment in service.  Additionally, 
the correspondence to the Veteran intended to notify and 
assist him in substantiating his claims included no 
information regarding secondary service connection or 
possible entitlement based on Southeast Asia service.

Remand is required for development and adjudication 
consistent with the Veteran's allegations.  Service personnel 
records indicate that the Veteran received the Vietnam Cross 
of Gallantry with device.  This may indicate service in 
Vietnam and, concomitantly, presumptive exposure to 
herbicides.  Pending regulatory amendments would make several 
of the claimed diseases presumptive conditions for herbicide 
exposed Veterans.  While a stay currently applies to such 
claims, the RO can take action to determine if that stay even 
applies by determining if the Veteran was, in fact, exposed 
to herbicides in service or entitled to a presumption of 
exposure to herbicides in service.

Further, a VA examination must be provided in order to obtain 
a medical opinion with respect to his allegations, as he has 
presented competent and credible evidence indicating a 
possible link between some of his service connected 
disabilities and the claimed conditions.

D.  Kidney Infections

Service connection for kidney infections was most recently 
denied in a July 1980 rating decision, on the grounds that no 
current disability was shown.  At that time, it was grouped 
with prostatitis and epididymitis disabilities.  The Veteran 
filed a reopened claim for these conditions in February 2003, 
and in May 2003, the RO reopened the claims and denied 
service connection on the merits, again finding no current 
disability.

The Veteran appealed this determination, and in August 2004 
the RO issued a statement of the case regarding the denial of 
service connection or kidney infections.  The RO also issued 
a rating decision granting service connection for prostatitis 
with epididymitis on the same date, and stated that this was 
a full grant of the benefit sought on appeal.

In December 2004, the Veteran asked about the status of his 
appeal regarding service connection for kidney infections; he 
provided evidence that he had submitted a timely substantive 
appeal on that issue to VA, through a local outpatient 
clinic.  There is no evidence of record showing that the RO 
responded.

Remand is required for legally sufficient notice, 
particularly regarding the need for new and material evidence 
to reopen.  The April 2003 letter to the Veteran did not 
define new and material evidence, nor did it inform him of 
the basis for the prior denial of service connection or 
include notice regarding the elements of the underlying 
service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide notice 
regarding secondary service connection, 
presumptive service connection for 
herbicide exposed Veterans, and the need 
for new and material evidence to reopen 
previously denied claims as required by 
statute, regulation, and applicable case 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Obtain service personnel records and 
determine whether the Veteran was actually 
in Vietnam and, if not, conduct 
appropriate development to determine 
whether or not the Veteran was exposed to 
herbicides in service.

3.  Obtain updated VA treatment records 
from the VA Medical Center in San Antonio, 
as well as all associated clinics and 
other VA facilities identified by the 
Veteran or in the record.

4.  Schedule the Veteran for a VA 
digestive disorders/stomach, duodenum, 
peritoneum adhesions examination.  The 
claims file must be reviewed in 
conjunction with the examination.  

The examiner should opine as to whether it 
is at least as likely as not that the 
September 2004 cholecystectomy was 
required due to gall bladder problems 
caused or aggravated by surgery for the 
service connected low back disability or 
complications resulting from that surgery.  

The examiner should clearly identify all 
diagnoses of the gastrointestinal system 
and specifically comment on the presence 
or absence of ulcers, irritable bowel 
syndrome, GERD, and residuals of 
cholecystectomy.  The examiner should then 
provide specific diagnoses for all 
identified current symptoms.  If all 
symptoms are related to a single disease 
or disability, the examiner should so 
state.  The examiner should specifically 
opine as to whether GERD exists as a 
separate disability, or is merely an 
aspect of the already service-connected 
ulcer disease or irritable bowel syndrome.

5.  Schedule the Veteran for VA 
hypertension, heart disease, and 
miscellaneous neurological examinations.  
The claims file must be reviewed in 
conjunction with the examination(s).  The 
examiner(s) should clearly identify all 
current disabilities, and should opine as 
to whether it is at least as likely as not 
that hypertension, heart disease, or 
stroke were caused or aggravated by 
medications taken for service connected 
disabilities.  The examiner(s) should also 
comment on the relationship (if any) 
between hypertension and heart disease or 
stroke.

6.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


